                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                       GREENEVILLE DIVISION

    UNITED STATES OF AMERICA,                         )
                                                      )
                                                      )                    2:19-CR-14
                     Plaintiff,                       )
                                                      )
            vs.                                       )
                                                      )
    XIAORONG YOU,                                     )
                                                      )
                                                      )
                     Defendant




                                                ORDER
           Defendant filed a Daubert Motion to Preclude Expert Testimony [Doc. 142] of Robert S.

   Spalding, III (“Gen. Spalding”). The United States filed a response opposing Defendant’s motion

   [Doc. 145]. This matter is before the Court pursuant to 28 U.S.C. § 636 and the standing orders of

   the District Court. A Daubert hearing was held before the undersigned on June 25, 2020. Present

   before the Court were Defendant and her counsel, Thomas C. Jessee and Corey B. Shipley, Esqs.,

   and Assistant United States Attorneys Matthew R. Walczewski, Nicholas O. Hunter, and Timothy

   Curtis Harker. The matter is now ripe for resolution.

      I.          Relevant Background and Procedural History

           On February 12, 2019, a federal grand jury returned an indictment against Defendant for

   one count of Conspiracy to Commit Theft of Trade Secrets in violation of 18 U.S.C. § 1832(a)(5),

   six counts of Theft of Trade Secrets in violation of 18 U.S.C. § 1832(a)(3), and one count of Wire

   Fraud in violation of 18 U.S.C. § 1343.

           The United States disclosed retired Brigadier General Robert S. Spalding, III as an expert

   witness expected to testify at Defendant’s trial on these charges. According to the disclosure it


Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 1 of 16 PageID #: 2340
   filed, the government intends to have Gen. Spalding testify regarding “the Chinese Communist

   Party’s strategy for acquiring technology from foreign sources, including U.S. sources, and the

   role that Chinese businesses and other entities play in that strategy…the role that the ‘Thousand

   Talents Program’ and related provincial-level talent programs play in that strategy…that the

   Chinese Communist Party incentivizes Thousand Talents Program participants to benefit

   personally while also benefiting China…[and] that certain exhibits otherwise introduced at trial

   are consistent with the defendant’s participation in one or more Chinese talent programs.” [Doc.

   151-1, p. 1]. Defendant argues that Gen. Spalding’s testimony should be precluded on three

   separate grounds.

          First, Defendant asserts that Gen. Spalding’s proffered testimony is inadmissible under

   Federal Rule of Evidence 702 as it does not meet the standards of reliability of expert testimony

   set forth by Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589-94. Additionally,

   Defendant argues that Gen. Spalding’s testimony is not relevant to the elements of the offenses

   with which Defendant is charged or Defendant’s intent to cause pecuniary harm to the victim

   companies as alleged in the indictment and is therefore inadmissible under Rule 401 of the

   Federal Rules of Evidence. Finally, Defendant alleges that even if the proffered testimony meets

   the standards of Rules 401 and 702 and Daubert, it is still inadmissible under Federal Rule of

   Evidence 403 because any probative value of the testimony is substantially outweighed by the

   danger of unfair prejudice, confusion of the issues, misleading the jury, and wasting time.

          In the United States response in opposition to Defendant’s motion [Doc. 145], the

   government argues that Gen. Spalding is qualified to testify as an expert on Chinese talent

   programs, technology-acquisition programs, and other topics. The government also contends that

   Defendant’s Motion does not claim Gen. Spalding is unqualified to testify as an expert witness




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 2 of 16 PageID #: 2341
   [Doc. 145, p. 1]. The United States further contends that both Defendant’s positions that Gen.

   Spalding’s expert opinions are inadmissible because they are based on hearsay and that the

   probative value of his testimony would be substantially outweighed by its prejudicial effect are

   incorrect and without merit.

      II.      Legal Standard

            All evidence to be introduced, including expert testimony, must be relevant under Fed. R.

   Evid. 401. Specifically, evidence is relevant if “(a) it has any tendency to make a fact more or

   less probable than it would be without the evidence; and (b) the fact is of consequence in

   determining the action.” Fed. R. Evid. 401. Additionally, the admissibility of testimony by expert

   witnesses is subjected to additional scrutiny under Fed. R. Evid. 702. Rule 702 provides as

   follows:

               A witness who is qualified as an expert by knowledge, skill, experience,
               training, or education may testify in the form of an opinion or otherwise if: (a)
               the expert’s scientific, technical, or other specialized knowledge will help the
               trier of fact to understand the evidence or to determine a fact in issue; (b) the
               testimony is based on sufficient facts or data; (c) the testimony is the product
               of reliable principles and methods; and (d) the expert has reliably applied the
               principles and methods to the facts of the case.

            Under Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court stated that

   evidence proffered under Rule 702 must be relevant and reliable, considering “whether the

   reasoning or methodology underlying the testimony is scientifically valid.” 509 U.S. 579, 593-94

   (1993). Kumho Tire Co. v. Carmichael clarified that the “gatekeeping” criteria set out in

   Daubert applies to all expert testimony, whether it be scientific, technical, or other specialized

   knowledge. 526 U.S. 137, 147 (1999).

            Finally, even if the evidence is both relevant and proper under Rules 401 and 702, the

   Court must conduct a balancing test pursuant to Fed. R. Evid. 403 to determine whether



Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 3 of 16 PageID #: 2342
   otherwise admissible but potentially prejudicial evidence must be excluded. The admission of

   otherwise relevant and admissible expert testimony is subject to exclusion “if its probative value

   is substantially outweighed by a danger of…unfair prejudice, confusing the issues, misleading

   the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.

   403; see also United States v. Glover, 846 F.2d 339, 343 (6th Cir. 1988).

      III.      Analysis

                a. Qualifications and Expected Testimony

             Gen. Spalding is an author, speaker, entrepreneur, and national security policy strategist

   with 26 years of military experience. [Doc. 151-1, p. 2]. Prior to retiring from the military, Gen.

   Spalding served in positions related to strategy and diplomacy within the State and Defense

   Departments. Id. He also holds a doctorate degree in economics and mathematics from the

   University of Missouri, Kansas City. Id. He authored a book, Stealth War: How China Took Over

   While America’s Elite Slept, which is described as “an executive summary of his almost decade-

   long work countering Chinese Communist Party influence.” Id. Gen. Spalding’s CV states that his

   academic papers and editorial work are “frequently published and cited,” but no details are

   provided as to the topics of these writings or the publications in which they have appeared aside

   from noting that an article on America’s Two Air Forces was published in the Air Power Journal.

   Gen. Spalding’s CV further notes that he served as a China strategist for the chairman of the Joint

   Chiefs of Staff and the Joint Staff at the Pentagon and served as a senior defense official and

   defense attaché in Beijing. Id. Gen. Spalding is also fluent in Chinese Mandarin. Id.

             The United States filed a Notice in Connection with Anticipated Trial Testimony [Doc.

   146], in which it states Gen. Spalding served on the Joint Staff within the Department of Defense

   and on the National Security Council between 2014 and 2018 and during this time “briefed




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 4 of 16 PageID #: 2343
   officials on matters related to Chinese talent programs.” [Doc. 146, p. 1]. The Notice further states

   Gen. Spalding informed the government that he wrote briefing materials related to the Thousand

   Talents Program for the Joint Staff and NSC. Id. The United States candidly admits it does not

   possess a copy of the materials, has not reviewed them, and has not provided them to Defendant.

   The government further states that it is unaware of the specific contents of the materials and takes

   the position that the government is not obligated to provide information regarding the content to

   Defendant or produce the materials. Id.

          Gen. Spalding was not deposed prior to trial nor was a sworn statement provided as part of

   the government’s expert disclosures or this proceeding; therefore, the Court’s analysis of Gen.

   Spalding’s proffered testimony is limited to the contents of the summary of probable testimony

   provided by the United States as part of its expert disclosures. According to this summary, Gen.

   Spalding will testify regarding the Chinese Communist Party’s (“CCP”) strategy for acquiring

   technology from foreign sources, including the United States, and the role that the Thousand

   Talents program and other provincial-level talent programs play in that strategy. [Doc. 151-1, p.

   1]. Based upon his “professional experience studying the Chinese Communist Party and its

   approaches to technology acquisition,” Gen. Spalding is expected to opine that the CCP and

   Chinese government officials confer financial and reputational benefits upon talent program

   participants and incentivize participants to benefit personally while also benefiting the CCP and

   China. Id. It is also Gen. Spalding’s opinion that the CCP and Chinese government use the

   Thousand Talents and other talent programs to obtain technology with awareness that such use

   induces theft and causes economic damages to foreign entities. Id. The government also intends

   for Gen. Spalding to testify that “certain exhibits otherwise introduced at trial are consistent with

   the defendant’s participation in one or more Chinese talent programs.” Id.




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 5 of 16 PageID #: 2344
              b. Whether Qualifications Permit Testimony and Assessment of Reliability

          The first issue is whether Gen. Spalding is qualified to offer expert testimony under Rule

   702. An expert witness is one who is qualified as such based upon “knowledge, skill, experience,

   training, or education.” Fed. R. Evid. 702. “The fields of knowledge which may be drawn upon

   are not limited merely to the ‘scientific’ and ‘technical’ but extends to all ‘specialized’

   knowledge.” Fed. R. Evid. 702 Adv. Comm. Notes; see also Kumho Tire, 526 U.S. at 151. In

   deciding the qualification of an expert witness, “the court is to examine not the qualifications of

   the witness in the abstract, but whether those qualifications provide a foundation for a witness to

   answer a specific question.” Morales v. Am. Honda Motor Co., Inc., 151 F.3d 500, 521 (6th Cir.

   1998) (quoting Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994)). Here, it appears that

   the primary question Gen. Spalding would be testifying to is whether the Thousand Talents and

   related talent-acquisition programs are tools of the CCP and Chinese government to acquire

   foreign technology through theft of trade secrets. See [Doc. 151-1, p. 1].

          As a former China strategist for the Joint Chiefs of Staff, a defense official, and an attaché

   in Beijing, Gen. Spalding has demonstrated extensive knowledge of China, particularly in the areas

   of economics and defense. Gen. Spalding wrote and provided briefing materials on the Thousand

   Talents Program to the Joint Staff and National Security Council, although these materials have

   not been reviewed or disclosed. While Gen. Spalding’s biographical information states his

   academic papers and editorial work are frequently published, it does not state that he has authored

   any such publications on the Thousand Talents or related talent programs, or on Chinese

   technology acquisition strategy in general. He has been interviewed about the economy and

   national security by various media outlets, but there is no mention of any interviews on China’s

   various talent-acquisition programs or how they relate to trade secrets or technology acquisition.




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 6 of 16 PageID #: 2345
          While Gen. Spalding’s qualifications are undoubtedly impressive, much of the information

   that has been provided to the Court is quite vague and generalized. Still, Gen. Spalding’s extensive

   experience working in high-level positions related to China endows him with the specialized

   knowledge and experience necessary to qualify as an expert on issues related to China and

   economic strategy pursuant to Rule 702. Having determined that he is so qualified, the Court now

   turns to whether Gen. Spalding is qualified to provide reliable expert opinion testimony regarding

   not only the Thousand Talents and related talent programs themselves but also how “the Chinese

   Communist Party and the Chinese government employ the Thousand Talent Program and related

   programs to obtain technology, even though they are aware that it induces the theft of foreign

   technology and causes economic damage to the victims of such theft, including to U.S. and other

   foreign corporations.”

          To be admitted, qualified expert testimony must also be reliable. See Daubert, 509 U.S. at

   589. In evaluating reliability, the Court may consider (1) whether a theory or technique can be or

   has been tested; (2) whether the technique has been subjected to peer review or publication; (3)

   whether the technique has a known or potential rate of error and the existence of standards in

   controlling its operation; and (4) whether the theory or technique enjoys general acceptance in a

   relevant scientific community.” Mike’s Train House, Inc. v. Lionel, LLC, 472 F.3d 398, 407 (6th

   Cir. 2006) (citing Daubert, 509 U.S. at 593-94). These factors are not exhaustive, and each case

   will require a differently reliability evaluation. Id. While experts may rely upon otherwise

   inadmissible evidence to some degree in formulating their opinions, an expert’s opinion “is only

   as good as the independent evidence that establishes its underlying premise, and expert witnesses

   may not “act as mere conduits for hearsay.” Williams v. Illinois, 567 U.S. 50, 80 (2012).

   Ultimately, the goal is “to make certain that an expert, whether basing testimony upon professional




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 7 of 16 PageID #: 2346
   studies or personal experience, employs in the courtroom the same level of intellectual rigor that

   characterizes the practice of an expert in the relevant field.” Kumho Tire, 526 U.S. at 152.

          Defendant argues Gen. Spalding’s opinion is unreliable and speculative as it is based solely

   upon hearsay. The government argues that Gen. Spalding’s opinion is based upon the same

   knowledge and information as would be expected in his field; however, no basis of personal

   knowledge for Gen. Spalding’s opinion has been provided. Although an opinion on a foreign

   government’s technology acquisition strategy is not something that can be subjected to scientific

   testing, it can certainly be published and subjected to peer-review, but the Court has no evidence

   that Gen. Spalding has published any work on the subject of the CCP’s strategy for acquiring

   foreign technology or the use of talent programs to do so. Additionally, no evidence was provided

   to show that Gen. Spalding’s theory on Chinese talent programs is generally accepted in the

   relevant community. Finally, it appears that the most relevant knowledge and experience on this

   topic Gen. Spalding has results from his work providing briefs to the Joint Staff and National

   Security Council sometime between 2014 and 2018 which were prepared based on reports, articles,

   and Chinese government statements, the entirety of which is hearsay. See [Doc. 145, p. 5].

              c. Relevance and Helpfulness to the Jury

          Pursuant to Rule 702, a qualified expert may only testify if his specialized knowledge

   will “help the trier of fact to understand the evidence or to determine a fact in issue.” Fed. R.

   Evid. 702. This goes hand-in-hand with the standard of relevance. “Relevant evidence is defined

   as that which has “any tendency to make the existence of any fact that is of consequence to the

   determination of the action more probable or less probable than it would be without the

   evidence.” Daubert, 509 U.S. at 587 (internal citations omitted). “Relevancy describes the

   relationship between a proffered item of evidence and a proposition which is provable or




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 8 of 16 PageID #: 2347
   material in a given case. There is no legal test of relevancy and reference must be made to logic

   or general experience to demonstrate the existence of a relationship and its proximity or

   remoteness.” United States v. Craft, 407 F.2d 1065, 1069 (6th Cir. 1969). “The Rule's basic

   standard of relevance thus is a liberal one.” Daubert, 509 U.S. at 587. Accordingly, courts

   routinely admit logically relevant evidence unless a countervailing policy, rule, or consideration

   prevents its proper admission. See Craft, 407 F.2d at 1069.

          In determining the relevancy and helpfulness of expert testimony, the Court may consider

   “whether the untrained layman would be qualified to determine intelligently and to the best

   possible degree the particular issue without enlightenment from those having a specialized

   understanding of the subject involved in the dispute.” United States v. Rios, 830 F.3d 403, 413

   (6th Cir. 2016). The Court may exclude expert testimony that “mirrors the testimony offered by

   fact witnesses, or the subject matter of the expert’s testimony is not beyond the ken of the

   average juror.” Id. (quoting United States v. Amuso, 21 F.3d 1251, 1263 (2nd Cir. 1994)).

          Defendant argues that Gen. Spalding’s testimony is not relevant because it is not related

   to the elements of the offenses charged or the intent to cause pecuniary harm alleged in the

   indictment. [Doc. 142, p. 3]. Defendant further argues that there are no allegations against the

   CCP or Chinese government in the indictment, making any testimony related to the actions or

   intentions of the CCP or Chinese government irrelevant. The government argues that Gen.

   Spalding’s proffered testimony is relevant because it will assist the jury in understanding the

   overall context of the Thousand Talents and other talent programs and the involvement and

   interest of the Chinese government in such programs.




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 9 of 16 PageID #: 2348
                                          Charged Offenses

        Count One of the Indictment against Defendant alleges she conspired with co-defendant

 Liu Xiangchen to commit theft of trade secrets. [Doc. 3]. The description of this offense also

 references an unindicted co-conspirator (“Co-Conspirator #1), believed to be a relative of

 Defendant living in China. The elements of conspiracy to commit theft of trade secrets are: (1)

 intending to convert a trade secret; (2) that is related to a product or service used in or intended

 for use in interstate or foreign commerce; (3) to the economic benefit of anyone other than the

 owner thereof; (4) intending or knowing that the offense will injure any owner of that trade

 secret; and (5) knowingly conspiring with one or more other persons to steal, take, carry away,

 conceal, copy, duplicate, download, upload, receive, transmit, deliver, buy, send, possess, etc. or

 attempt any such act to effect the object of the conspiracy. See 18 U.S.C. § 1832. The indictment

 provides a detailed description of the alleged offense, approximately ten pages in length. See

 [Doc. 3]. While this description alleges multiple acts on the part of Defendant, co-defendant

 Xiangchen, Co-Conspirator #1, and describes the role the Thousand Talents and Yishi-Yiyi

 programs allegedly played in the conspiracy, it does not contain any references to actions or

 involvement on the part of the CCP, Chinese government, or officials thereof in the alleged

 conspiracy.

        Counts Two through Eight of the Indictment each allege Defendant committed Theft of

 Trade Secrets. To prove this offense the government must show that Defendant knowingly

 received, bought or possessed a trade secret related to a product or service used in or intended for

 use in interstate or foreign commerce with the intent to convert it to the economic benefit of

 anyone other than the owner thereof; knew that the trade secret had been stolen or appropriated,

 obtained or converted without authorization; and intended or knew that such actions would injure




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 10 of 16 PageID #:
                                   2349
 any owner of that trade secret. See 18 U.S.C. § 1832(a)(3); [Doc. 3, p. 11]. The indictment

 alleges Defendant possessed various trade secret information obtained without authorization

 from victims identified as “TSI Owner #s 1-6” and “Employer #2.” Again, the description of the

 offense included in the indictment makes no mention of acts, inducements, or involvement of the

 CCP or Chinese government or officials thereof. The offense is alleged to have occurred within

 the Eastern District of Tennessee and does not allege transmission or travel to China or

 transmission to any person associated with the CCP or Chinese government. Id. at pp. 11-12.

        Finally, Count Nine of the Indictment charges Defendant with Wire Fraud. [Doc. 3, p.

 12]. Wire fraud is defined as

        having devised or intending to devise any scheme or artifice to defraud, or for
        obtaining money or property by means of false or fraudulent pretenses,
        representations, or promises, transmit[ting] or caus[ing] to be transmitted by
        means of wire…communication in interstate or foreign commerce, any writings,
        signs, signals, pictures, or sounds for the purpose of executing such scheme or
        artifice.


 18 U.S.C. § 1343. The indictment alleges Defendant committed this offense by uploading trade

 secret information owned by “Employer #2” to her personal Google Drive account, while

 representing to “Employer #2” that she had not retained copies of such information. [Doc. 3, pp.

 12-13]. The indictment contains no allegation that Defendant acted in concert with or at the

 behest of the CCP or Chinese government or that such entities or officials thereof were involved

 in this act. Defendant is not alleged to have uploaded or transmitted any information to China. Id.

                                       Economic Espionage

        Defendant is not charged with committing economic espionage; however, given the

 proffered testimony at issue, the Court finds it necessary to address economic espionage in its

 determination of the relevance and appropriateness of Gen. Spalding’s expert testimony. The




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 11 of 16 PageID #:
                                   2350
 elements of economic espionage are similar to those of theft of trade secrets, with the main

 difference being that economic espionage requires the intent or knowledge that the offense “will

 benefit any foreign government, foreign instrumentality, or foreign agent.” 18 U.S.C. § 1831(a).

        Gen. Spalding’s proffered testimony focuses almost solely on the CCP and Chinese

 government and has little, if any, direct relation to Defendant. Such testimony would be highly

 relevant to proving a charge of economic espionage; however, it is difficult to see how expert

 testimony on the strategy of the CCP for acquiring foreign technology though talent programs

 and incentivizing theft of trade secrets makes it more or less probable that the Defendant

 conspired with an individual wholly unrelated to the CCP or Chinese government to steal trade

 secrets or to herself commit wire fraud by uploading trade secrets to her personal Google drive

 account. The government contends it is essential for the jury to understand the full context of the

 talent programs to which Defendant applied because Defendant’s motive for committing the

 charged offenses was to receive an award from one or more Chinese talent programs, which

 would have afforded her both substantial monetary benefit and “fame” in China. The

 government contends that Gen. Spalding’s testimony will assist the jury in this understanding;

 however, the United States also plans to introduce Defendant’s applications to both the Thousand

 Talents and Yishi-Yiyi talent programs along with related documents as exhibits at the trial of

 this cause. Those applications provide ample information regarding the programs and their

 potential benefits for applicants if they are chosen to participate. See [Docs. 174-178]. Gen.

 Spalding is also expected to testify that exhibits otherwise introduced at trial are consistent

 with Defendant’s participation in talent programs, which the Court can only interpret to mean

 that Gen. Spalding will testify that Defendant’s applications to the Thousand Talent and Yishi-

 Yiyi Programs are indeed applications to those talent programs.




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 12 of 16 PageID #:
                                   2351
        The Court further notes that at the hearing on the motion at issue, Defendant’s counsel

 represented to the Court that Defendant did not deny either applying to these programs herself

 and/or having applications submitted on her behalf. Counsel also did not contest the

 government’s assertion that these programs would have afforded Defendant substantial financial

 benefit and some degree of “fame” in China had she been selected.

        Much of the proffered testimony of Gen. Spalding is not relevant for numerous reasons.

 First, under the Rule 401 relevance standard, it does not make a fact of consequence to the

 offenses alleged more or less probable than it would be without the testimony. For instance, the

 strategies and actions of the Chinese government have no bearing on the actions Defendant is

 alleged to have committed in the Indictment as there is no mention of any CCP or Chinese

 government official anywhere in the charging document. See [Doc. 3]. The exhibits relating to

 Defendant’s application to the Thousand Talents and Yishi-Yiyi talent programs, which will

 presumably be entered through fact witnesses such as the agents who investigated Defendant,

 suffice to establish Defendant’s potential motive for the crimes with which she is charged.

 Adding Gen. Spalding’s testimony on this topic is merely cumulative.

        Additionally, the proffered testimony is not relevant to assist the jury in understanding

 the evidence or determining a fact in issue under the Rule 702 standard. The proffered testimony

 will unnecessarily mirror the proof contained in the Thousand Talents and Yishi-Yiyi talent

 program documents. The application documents provided by the government plainly set forth

 many of the benefits conferred upon award recipients of the programs at issue, and those

 documents do not require specialized knowledge to be understood. Similarly, it is not “beyond

 the ken of the average juror” to deduce that applications to talent programs are, in fact, consistent

 with participation in such programs.




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 13 of 16 PageID #:
                                   2352
              d. Danger of Unfair Prejudice and Confusion of the Issues

          Finally, the Court turns to Defendant’s argument that Gen. Spalding’s testimony should be

 precluded due to risk of unfair prejudice and confusion of the issues. Fed. R. Evid. 403 permits the

 exclusion of testimony if “its probative value is substantially outweighed by a danger of…unfair

 prejudice [or] confusing the issues…” As noted above, the majority of Gen. Spalding’s expected

 testimony would focus on the CCP and Chinese government’s involvement with the Thousand

 Talents and related talent programs and their use thereof as a means of incentivizing and

 encouraging theft of foreign trade secrets, all of which shines a spotlight on the CCP and Chinese

 government’s role in the alleged offenses. As referenced above, there are no allegations contained

 in the charging documents that Defendant acted in concert with or at the behest of the CCP or

 Chinese government. To allow Gen. Spalding to testify as to how the CCP and Chinese

 government have used these programs to steal trade secrets from other countries including the U.S.

 would necessarily signal to a jury that they also were the driving force behind Defendant’s

 purported actions, when the government has offered no proof that Defendant was motivated to act

 by any Chinese official.1 In essence, Gen. Spalding’s testimony would allow the government to

 place both the Defendant and the Chinese government on trial for economic espionage, rather than

 being put to the task of proving beyond a reasonable doubt that Defendant committed the crimes

 with which she is actually charged.

          The risk of unfair prejudice to Defendant if she is seen as acting on behalf of or in concert

 with the Chinese government is particularly great in this case because of the timing of trial. In this



 1 The government alleges the documents it provided as exhibits in opposition to Defendant’s Daubert motion
 demonstrate that a primary motivator for Defendant’s alleged criminal conduct was a desire to benefit the Chinese
 government; however, in reviewing the government’s filing the Court finds those documents instead show that
 Defendant’s primary motivation was to benefit herself financially. It was logical for Defendant to include in her
 applications and presentations for the talent programs at issue how her plans would benefit not only herself and her
 company but China as a whole, given that the government funded the programs.



Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 14 of 16 PageID #:
                                   2353
 context, unfair prejudice means “an undue tendency to suggest decision on an improper basis,

 commonly…an emotional one.” Fed. R. Evid. 403. Adv. Comm. Comments. The suggestion by a

 retired U.S. Air Force Officer, who would most likely testify in uniform, that Defendant likely

 acted in concert with the Chinese government would almost certainly be given great weight by a

 jury. Gen. Spalding’s linking of Defendant to the Chinese government would also be likely to

 invoke a particularly strong emotional response from many of the jurors in light of the fact that the

 trial of this cause will take place in the midst of the COVID-19 global pandemic, with the virus

 having originated in China.

        e. General Spalding as a Potential Expert Witness in Rebuttal

        There is a limited circumstance under which the Court would find it to be proper for the

 government to utilize Gen. Spalding as an expert at the trial of this cause. Should Defendant take

 the position during trial that she did not apply for the Thousand Talents and Yishi-Yiyi programs

 or have someone do so on her behalf or take the position that she did not stand to enjoy significant

 personal and financial benefits as a result, the Court would find it appropriate for Gen. Spalding

 to share with the jury his knowledge of the benefits of the talent programs to applicants; his

 knowledge of the application process; and how the documents to be submitted by the government

 demonstrate that Defendant did in fact apply for these programs. At the same time, it would be

 improper for Gen. Spalding to intimate that the CCP and Chinese government were a driving force

 behind Defendant applying for these programs, or for him to testify regarding his belief that China

 has used these programs to steal trade secrets from the U.S. and other countries, because of the

 great and unfair prejudice to Defendant which result from such testimony.




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 15 of 16 PageID #:
                                   2354
    IV.      Conclusion

          Based upon the information and evidence presented, the Court finds that while Gen.

 Spalding may be a qualified expert, he cannot provide reliable expert testimony on the Thousand

 Talents and related Chinese talent programs as a tool of the CCP and Chinese government to

 acquire foreign technology, and even if the testimony was reliable, it would be irrelevant and

 present significant risk of confusion for the jury. Further, the Court finds that Gen. Spalding’s

 testimony would be merely cumulative as to the benefits of the talent program to Defendant as the

 applications themselves reflect the substantial financial benefit Defendant stood to gain. The Court

 further finds that any probative value of the proffered testimony is substantially outweighed by the

 risk of prejudice to Defendant.

          For all of these reasons, Defendant’s Daubert Motion to Preclude Expert Testimony of Dr.

 Robert S. Spalding, III [Doc. 142] is GRANTED unless needed as rebuttal in which it may be

 provided in the manner outlined above.

          SO ORDERED:



                                               s/Cynthia Richardson Wyrick
                                               United States Magistrate Judge




Case 2:19-cr-00014-JRG-CRW Document 193 Filed 07/10/20 Page 16 of 16 PageID #:
                                   2355
